DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5,9-11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al (JP 2012-248753), in view of Tanaka et al (US Pub No. 20140138704).

 	With respect to claim 1, Honda et al discloses a step for applying an initialization voltage having the same sign as a threshold voltage (Para 40-68) and a magnitude equal to or greater than the threshold voltage (para 40-68) between a source electrode (13,Fig.8) and a
drain electrode (12,Fig.8) which are on first side of semiconductor substrate (Fig.8) of a semiconductor device (Fig.8) having a lateral structure (Fig.8) and a second side of the  substrate (140,104,Fig.8) of the semiconductor device and initializing a trap state by expelling a trapped charge from a trap level (Para 66-68); and a step for monitoring a current flowing between the source electrode and the drain electrode (Fig.3), wherein the threshold voltage is a voltage applied between the source and drain electrodes and the substrate (Para 40-68), and on-off state of channel current switches when the voltage is applied between the source electrode and the drain electrode (Para 40-68). However, Honda et al does not explicitly disclose after the trap state initialization and evaluating at least one from among charge capture, current collapse, and charge release. On the other hand, Tanaka et al discloses evaluating current collapse (Fig.8A-b, para 72). It would have been obvious to one of ordinary skill in the art at the time of invention to modify Honda et al such that current collapse measurement are made after trap state initialization, in order to optimize the performance of the transistor.

 	With respect to claim 2, the limitation “wherein the charge capture is evaluated by evaluating the charge capture when the voltage applied between the source and drain electrodes and the second side of the substrate is changed from the initialization voltage to a stress voltage having the same sign as the threshold voltage and a magnitude equal to or less than the threshold voltage, after the trap state initialization”, does not further limit claim 1, because charge capture is an optional procedure, and if one selects current collapse evaluation then this claim does not apply at all.

 	With respect to claim 3, Tanaka et al discloses wherein the current collapse is evaluated by changing the voltage between the source and drain electrodes and the second side of the substrate from the stress voltage to 0V (Para 72-78,Fig.8b), after the evaluation  and calculating a ratio of a current value immediately after the voltage becomes OV to a saturated current value after a predetermined time has elapsed (Para72-78, Fig.8b). However, the arts cited above does not mention calculating a ratio. On the other hand, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the arts cited above such that ratio of current value after voltage is zero versus current value after predetermined time is taken, in order to determine the rate of change of current, for optimization purposes.

 	With respect to claim 4, the limitation “wherein the charge release is evaluated by evaluating the charge release when the voltage between the source and drain electrodes and the second side of the substrate is changed from OV to the stress voltage after the evaluation of the current collapse” does not further limit claims 1-3, because charge capture is an optional procedure, and if one selects current collapse evaluation then this claim does not apply at all.
 
 	With respect to claim 5, Honda et al discloses wherein the semiconductor device (1,Fig.1) includes a semiconductor layer (10,Fig.8) having a bandgap of 2.5 eV or more (Para 25), the semiconductor layer is one the first side of the substrate (Fig.8) and the source electrode and the electrode are on the semiconductor layer opposite to the substrate (Fig.8).
 	With respect to claim 9, Honda et al discloses wherein the semiconductor device includes a semiconductor layer (102, Fig.8) having a bandgap of 2.5 eV or more (Para 30), the semiconductor layer is one the first side of the substrate (Fig.8) and the source electrode and the electrode are on the semiconductor layer opposite to the substrate (Fig.8).
.

 	With respect to claim 10, Honda et al discloses wherein the semiconductor device includes a semiconductor layer (102, Fig.8) having a bandgap of 2.5 eV or more (Para 30), the semiconductor layer is one the first side of the substrate (Fig.8) and the source electrode and the electrode are on the semiconductor layer opposite to the substrate (Fig.8).
 .

 	With respect to claim 11, Honda et al discloses wherein the semiconductor device includes a semiconductor layer (102, Fig.8) having a bandgap of 2.5 eV or more (Para 30), the semiconductor layer is one the first side of the substrate (Fig.8) and the source electrode and the electrode are on the semiconductor layer opposite to the substrate (Fig.8).
.
 	With respect to claim 12, Tanaka et al discloses wherein the evaluating comprises evaluating the charge capture (13,Fig.4;para 52).

 	With respect to claim 13, Tanaka et al discloses wherein the evaluating comprises evaluating the charge collapse (Para 52).

 	With respect to claim 14, Tanaka et al discloses wherein the evaluating comprises evaluating the charge release ( para 56).

 	With respect to claim 15, Honda et al discloses wherein the semiconductor further comprises a substrate electrode (14,Fig.8) in direct contact with the second side of the substrate (141,Fig.8) and the initialization voltage is applied to the second side of the substrate through the substrate electrode (Fig.8, para 40-68).

Claims 6-7, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al (JP 2012-248753).

 	With respect to claim 6, Honda et al discloses a substrate (103, 140Fig.8) having a first side (top side,Fig.8) and a second side (Bottom side, Fig.8) opposite to the first side; a semiconductor layer (101 or 102,Fig.1) on the first side of the substrate; and a source electrode (13,Fig.8) and a drain electrode (12,Fig.8) which are connected to the semiconductor layer opposite to the substrate (Fig.8), wherein a trapped charge (Para 40-68) can be expelled from a trap level (para 40-68) and a trap state can be initialized by applying a voltage having the same sign as a threshold voltage and a magnitude equal to or greater than the threshold voltage (Para 40-68) between the source electrode and the drain electrode and the second side of the substrate (Fig.8). Furthermore, wherein a trapped charge can be expelled from a trap level and a trap state can be initialized by applying a voltage having the same sign as a threshold voltage and a magnitude equal to or greater than the threshold voltage, is an intended use language. 

 	With respect to claim 7, wherein the semiconductor layer has a bandgap of 2.5 eV or more (layer 102 has greater than 2.5 bandgap, para 30).

 	With respect to claim 16, Honda et al discloses a substrate electrode (14,Fig.8) in direct contact with the second side of the substrate (bottom of 141, Fig.8) and wherein the voltage source configured to apply the voltage to the second side of the substrate through the substrate electrode (Para 40-68).  	 

Response to Arguments
Applicant's arguments filed on 07/06/2022 have been fully considered but they are not persuasive. Honda does teach applying voltage to the second side of the semiconducting substrate as is shown in Fig.8. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI NARAGHI/Examiner, Art Unit 2895